            Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 1 of 17



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE1-:                 F46TRICT OF sotyi-h
                                                  n          bIVISION
                                 (WrAgAPERiinfictAnitpqsion, ifany, ofthe
                                      court in which the complaint isfiled.)
                                               PiA 1._
                                                tf.f COURT
      RoKIRLD De_vokte_ QAzcc,rn                       jC F ALA
                                                                 Complaint for Violation of Civil
                                                                 Rights
                                                                (Prisoner Complaint)
      (Write thefull name ofeach plaintffwho isfiling
      this complaint. Ifthe names ofall the plaintiffs           Case No. 1           CV-I tp VOCAA1-6•SC
      cannotfit in the space above, please write "see
                                                                 (to befilled in by the Clerk's Office)
      attached" in the space and attach an additional
      page with thefull list ofnames.)
                                                                 Jury Trial:         Yes 0 No
                                                                                 (check one)
          -against-

       DONALD         VAIE/NI 2.A
      CIASON 5moAR
      Co-rnmANDF k BrAzia
      (Write thefull name ofeach defendant who is
      being sued. Ifthe names ofall the defendants
      cannotfit in the space above, please write "see
      attached" in the space and attach an additional
      page with thefull list ofnanzes. Do not include
      addresses here.) -5- t: ATTA C H ED


                                                  NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rule, papers filed with the court should not contain: an
individual's full social security number or full birth date; the full name of a person known to be a minor; or
a complete financial account number. A filing may include only: the last four digits of a social security
number; the year of an individual's birth; a minor's initials; and the last four digits ofa financial account
number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed informa pauperis.
     Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 2 of 17



I.   The Parties to This Complaint

     A.    The Plaintiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                  Name                  RortAto De.mome_ ZALC.(Thil
                  All other names by which you have been known:



                  ID Number                  31-1 LI Z
                  Current Institution     1-60.C4 Or\ Co u("it        OR
                                                                       ' t
                  Address                got EAST           WON ST
                                          D04-han) RL "st0Y11

     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint, whether
           the defendant is an individual, a government agency, an organization, or a
           corporation. Make sure that the defendant(s)listed below are identical to those
           contained in the above caption. For an individual defendant, include the person's job
           or title (if known)and check whether you are bringing this complaint against them in
           their individual capacity or official capacity, or both. Attach additional pages if
           needed.

           Defendant No. 1
                  Name                    De.1.10.-D         1_1\C
                  Job or Title               SI-ler\FP
                  (if known)
                  Shield Number
                  Employer               HatisioN Couivry
                  Address                1414 No4h of=ctr__5
                                         nn-l-hAN A1 MSAN%            36,303
                  VI   Individual capacity             VI    Official capacity

           Defendant No.2
                  Name                       dAson Srnora‘ks



                                              2
Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 3 of 17



               Job or Title
               (if known)
               Shield Number
               Employer                   Ision courl-rl Lif4i\
               Address                 Oilifaielvvvielligab ?a/X.PAINS-1-
                                       Do-i-AAn /92ARAMA- .3L3of
               IP    Individual capacity            tig   Official capacity

       Defendant No.3
               Name                   C o mMAIWP r gra zt er
               Job or Title           JA M      Co M mixt\      Q.,r
               (if known)
               Shield Number
               Employer                gous I-on CoiirvVycitail
               Address                 nifkagiolli 90/9,ST"NA1N
                                                  AIPBAMA 310301
               al    Individual capacity            El    Official capacity

       Defendant No.4
               Name                    .2,7:    Mc-lo r e_
               Job or Title                    1,T.
               (if known)
               Shield Number
               Employer               HoLtsl'on Corsn4-y
               Address                gal EAST rit)i\(sr
                                      Do-k11/AK()ALcebni4              31,301
                    Individual capacity             V:1   Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws]!' Under Bivens v. Sit
Unknown Named Agents ofFederal Bureau ofNarcotics, 403 U.S. 388(1971), you may Sue
federal officials for the violation of certain constitutional rights.


                                                                  -5-Y A TTA C           D
                                           3
  Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 4 of 17




DAgrs

        NAME - Sci-k             cc:MI
        TITL      - SRA-
     E    00•I         Anus-Von Coury\-i 3R\1


        N A INA            Jokes

              TL -
         emplaNter -              54-on C13       1   JAI 1



         NAm5 - SO- Pe+er3on
                       -
          VMplo\VC-r—       HouS4on Cooty1
                                         /
                                         2-/

                       eGpaci 4-vtworr;ci AL capcici4-y
            /VAMP          Sci     WA-17-s on
                 TITLE -
               Elkfitaxte r -                          t•   y

               iNcW;ci uck capacRprip.saPlic.W copaciA-/
          A(AME - Z,T         MAKsr-i
                           TITLE - LT
                  EM PLOyEr          qous-ron Cour4y c-AJ

                   v       cd       pac_A -111   oFFIsciAt capac_i-k-y
                 NAmE Ragk cciv?r
                  4/-ge_ Cammi                    oP /401./57-(W CaunrY
                  employer- qou54-91-1 CouniLy JAI
                 INdiv;duAl               RNO orniC"AV.. Ccipeq c/.4/
       Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 5 of 17



       A.     Are you bringing suit against(check all that apply)

              0       Federal officials(a Bivens claim)
                      State or local officials(a § 1983 claim)

       B.     Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
              immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you
              are suing under section 1983, what federal constitutional or statutory right(s) do you
                                                                                         _
              claim is/are being violated by state or local officials?

                  71/F R-MAND IZ-Gh AMENDMEN45


       C.     Plaintiffs suing under Bivens may only recover for the violation of certain
              constitutional rights. If you are suing under Bivens, what constitutional right(s) do you
              claim is/are being violated by federal officials?




       D.     Section 1983 allows defendants to be found liable only when they have acted "under
              color of any statute, ordinance, regulation, custom,or usage, of any State.or Territory
              or the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983,
              explain how each defendant acted under color of state or local law. If you are suing
              under Bivens, explain how each defendant acted under color offederal law. Attach
              additional pages if needed.

               0411\11,in hydi?eAci AND s          denied ilyq;en P 11s only doz'5
              every a L. ceP_R_ ) DEFenclAIN1;*.S IA- foot) A-- rqs 5 '1)11 Vkal WAY
              Pfaff\ i(D N\► tALAe.s                   becöt-e.sePvi       Al-\ern       See ita- Acbt-D

III.   Prisoner Status

       Indicate whether you are a prisoner or other confined person as follows (check all that apply):

       0      Pretrial detainee
       El     Civilly committed detainee
       0      Immigration detainee


                                                  4
                    Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 6 of 17




PAC45. oifi AND AI3ouT F.OLiARy Q019                           Fr WAS Mc:ILLF      IN --V6   1-ImIs1on   CounTii

jAii,   pldn-M-T Is A s.\-N\-e___ Inrni4e_ 4-loos_5D   IN 411e. -loolts-S-on Couill-itIPtili AND   1T\ clictprrt

DEEeartani,aer_e-Nais CLA4 eV' 15 8:xreJ\\( ResporLs\b\e f'or ;n-o\i ;                                    rt.0(

SurPicie                   Por ke.c2k\A-\Al 1`1eA;c0,1Pt\-ko    SNVE..-1,1°PALL 11114\IsIE S. Cu)v-er
                                                                                  oo e

    Jorlear-543 Peler__sottl L,111-04-R514 AND Si4 WAT5ON, Do hrol- provide
ŠuMcie.n-V PiNel enouekk 14/                ene_ \4-ems Por+ke proper CleonlOesSoiVAPhUliAi

Bnci.b          rvimilgt)                     \Akve know ledcle                       donol- tssue. A 13A k

OF Soap, No DeockrcavA ) Nn -\-00A)A5, Ae,
                                         r1A0)         - ) Nor AiAl )42.rns Free
                                             -004 brusl)

To Inm                                          A       -                                         - 4,z3 Fx forl
                                                                      latae_p_er Fec4-e_d A 131 at)
AND S6ek\      R_314cAs3 Rom_y             ‘Aovis%-on          imik.t. Efitc.+1, NAME!) DE FenclArL4 i-IMIC-

KNowfeclge_46.\- -tkey ebArcle_ A Pe_e Por                         'ire..mn 1 ss ue.4) AND provide_
INSUFP(ciewl- hmouml-s              Prorn           ktst   livit49 Rule        20oF-1-he_                   ruleoP
        slrpA-e_s lNtmpAe_s-                                    RuA. irhel cyn\/ <A\ Nie.You2ais averrol
\AeAs


                   fAci4 NAMED DefencIAN4- crels.\-e, _CANG.r                                        4ke.s\N
410.reclorr)ANn MENTAL Prusciskk i on                                      NAKEn pEFE'NWANT
DEC-2-egl-S-e.Air-le--kmainFloaD_Lthaer_Scagaci_Ser

NANAV, DePenciAl\Or. Ali 0\14 Poon To ke ServED                       CO? 0)'WHEN TAF           TEmpA-11re_
        re A 1-‘04-            De.eAcIpts,
                                         (A. Do So by ALLoWiLl                SOcurr i
                                                                                     - y pPFrfre.r5 40 ¿Psi-

FOOci         1114E_ )-1ARVNIA\15   rctiq9 i( 9 Prom 30 NU No4-es 40 A i4ot‘r                                RN\I
v\JArivr    For Poop Ser\iice
                  Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 7 of 17




     CnrouND

                Sheri PF vA 1 e KzA) Com6ANADFr ‘r.p.,z.lEr., AND ALL DEFEI\(DAN+s
 _efilse- #0 PtUow IrvrnA1-e5     1/4M-0-1/2 LaCALN_Elds Nor Do hEy provIDL
AN M            0   CEIVE NEWS Cover.k9F-y_4_he_plltpose__AND p N 70/30/Alte

in:mc4e.s ETS1170ELAND PriPN8.5__Ao Force ANT) Crecde
DAI•Miero_u s          Co_NLA Lons In 4fr)ecIALLAND Cfit\T          Ri3KorStircipg

Groum0 Four
                         Ak   b                     A   •At                \••        MO a



srESU1A-5.o \ N    plPi\kNi-V‘U IM\ID0\--\\ers To rec-Rt\fe; liwprope_r_Meciicgi
AND-VreAirtAFt.14.. De.Pf•i                                                   • ,



Doclorj RND p1R1N4i PF 1 s den;e.c(-1..he prope.r VALUATIor) An o CAPC: TO

           ANy 41\1_41 ekre- provider Gran-1. PO r             Seen AN() -'11pkiciA7-Er)

13\1 is, Merkicsa\ cocAnt"-. DePencl.RH-\-s 10A- M AcTs kNn.Ac4ions ArE o

Comm;-1- Aci-usai 4-ke         From MY\ pme-rs) AND Por                rPACK; oFFYciAls
      Ex-ror-r   Mane/ ANI) ST5A1 Mone_y Par ti-kEir p_ersonnAL GAIN

    GrooNn
                 OmArcAbou A ril do)2 .131A/AiifFwAs in Severefroi‘i
 A- base boil sizF Ne-c-f)64k- )NNIA-1-es lNAhP pnD)                    cAre_pop cA/16D
         \i's AND repor# plPiki\c;- i FP wAs I Se.mere.. pain) DEpu-kis responed
611... •                                FT \WAS --Pnrovkl‘(nci op - LT, Moore. LAuyvci
 NAD SAiD 1-1-clot-l- Look Li Ke. tzloocl 40 ME- 7.1-1T- Drpuiy       ASSI-1 plAiiN4iFF
1                                 111,411     411


      GeT ustAke_VliNeel                  ‘-lims61P-S1-le SiriN4ED s AC4-es. be.in9
         -t -t\-le.          r4.veLtib124- +her_                    No_DOCIOri /1/0
?merclizkg_C*41ets..anilei on AT N1E;i4            Tr illsaor_e ardpreriapo)lx4o 4-Ake,
)iRtNri-;rr 13.istcl< Sde STAT    TAere:s- No4bin9 Vironq \\N,(-1;NA -4b,ker. s4ebrousCA A
                   Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 8 of 17




blooci pres_sursr pAik
     Groun(i) S
                          p1RIN .liff AN,DriTH5rS      AFF_ _St eep   iN19 pn   MA-1-i-ss
                                                                                   ,
                                        C.       F•
AND frif DOW ON'Ike AllA44) SeA MAN()SPIT AMD ALL JOAO oFs-7IAI;ys
 ANDTJ-ley cfn ell. 4he pers0P116.1 WAS InFormen,V114 reSpOgse_.

   GROUND
                           oiv Are Abc,4- A1)1110)c)o 18)          Pe-lersen    WAsseen
                     \nieekencIpcM pick;f\i, 4-hrouct\-) Pool)+rI40              sep_LFIhere„_

VIA's         1\kLICjI Poock lr\r      oc-1 Carr\pro,PA-Vhe_(.10- '\i\tmt)k\-e syikorn   Ka?
 Pi'leri cx    grievANCe_.- 4he9rr'evANce-wks Accep4- 1)- cirievAKce_ 54#.4.50
ri-os wfo            DM:7- WITH -         cl 0Ê •rep\-f
      Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 9 of 17



      ID     Convicted and sentenced state prisoner
      0      Convicted and sentenced federal prisoner
             Other(explain) pit4iOSP s AWAITING Mnsion                       or              L5pos14(0n

IV.   Statement of Claim

      State as briefly as possible the facts of your case. Describe how each defendant was
      personally involved in the alleged wrongful action, along with the dates and locations of all
      relevant events. You may wish to include further details such as the names of other persons
      involved in the events giving rise to your clairns. Do not cite any cases or statutes. If more
      than one claim is asserted, number each claim and write a short and plain statement ofeach
      claim in a separate paragraph. Attach additional pages if needed.

      A.     If the events giving rise to your claim arose outside an institution, describe where and
             when they arose.




      B.     If the events giving rise to your claim arose in an institution, describe where and when
             they arose.

                1-1()USiom coun4y dpi's l ;s UN-were               Cve.        HAppeNEO
             Prom Apr;14o       pre_serv-V 4.1riese_                      Acse on RcIt\lq


      C.     What date and approximate time did the events giving rise to your claim(s) occur?

             Prom      Pt MONCI     RbotA• Növernk)er          ao)z +o -46e. pre5

      D.     What are the facts underlying your claim(s)? (For example: What happened to you?
             Who did what? Was anyone else involved? Who else saw what happened?)
                                                                                                       _
                                                                                                  -56e     A44-,40,e4




                                                 5
       Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 10 of 17




V.     Injuries

       If you sustained injuries related to the events alleged above, describe your injuries and state
       what medical treatment, if any, you required and did or did not receive.

        sinrce.    tee.r) here -the_ pain Prom The.Peri\ P. WAS McAvn
       Pro rn crt.{ pr;`‘LA-1-e..     4ke. s4ornAchj           elf% AhusX
       plAIN-i;PP Men4AL comdi'lion VJA vstõrsKAIEL),
       A,'// voc il1CrPq.Sect Afo A4Pd/cc:d 7treolAiP111/seLvy qivE-A/




VI.    Relief

       State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
       cases or statutes. If requesting money damages, include the amounts of any actual darnages
       and/or punitive darnages claimed for the acts alleged. Explain the basis for these claims.

       1.1)pli:)11.14I-PP reQcses4- t4 INVEST16ATIOn BE ('oissclucTI)
          plAti\driFF         A\AM-D_ED 1001000 cloltoss- oNehuNclred4housiewci
        DePerNA 11"\- 's GI e_ ckenpActi-N4 koo-ki-‘po,s-Ve.) rco 141clierva.Ciareo PAL~


        pe_PendmA S 6e ordered Io pAy For plfo N I1:121: CurgEtry
         THAT &T. Moore. AND S9+ Pel,erson Si-rip es                       TxtkeINJ
VII.   Exhaustion of Administrative Remedies Administrative Procedures

       The Prison Litigation Reform Act("PLRN),42 U.S.C. § 1997e(a), requires that "[n]o action
       shall be brought with respect to prison conditions under section 1983 of this title, or any other
       Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
       administrative remedies as are available are exhausted."

       Administrative remedies are also known as grievance procedures. Your case may be
       dismissed if you have not exhausted your administrative remedies.


                                                   6
Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 11 of 17



A.    Did your claim(s) arise while you were confined in a jail, prison, or other correctional
      facility?

      (23     Yes
      O       No

      If yes, name the jail, prison, or other correctional facility where you were confined at
      the time ofthe events giving rise to your claim(s).
       140usi-nn CounT/




B.    Does the jail, prison, or other correctional facility where your claim(s) anise have a
      grievance procedure?

      Egl     Yes
      O      No
      O       Do not know

C.    Does the grievance procedure at the jail, prison, or other correctional facility where
      your claim(s) arose cover some or all of your claims?

      1=1     Yes
      O      No
      •      Do not know

      If yes, which claim(s)?




D.    Did you file a grievance in the jail, prison, or other correctional facility where your
      claim(s) arose concerning the facts relating to this complaint?

     •       Yes
      O      No




                                          7
Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 12 of 17



      If no, did you file a grievance about the events described in this complaint at any other
      jail, prison, or other correctional facility?

      0       Yes
      El     No

E.    If you did file a grievance:

      1.      Where did you file the grievance?

               140u...54-on Cs31.31.4./   3Fli




      2.      What did you claim in your grievance?

                             MedicOA         ATPCAMP114-

              des\ eA \-11/4\kcAief\e._ ckre_.


      3.      What was the result, if any?


                         No/1/E




      4.     What steps, if any, did you take to appeal that decision? Is the grievance
             process completed? If not, explain why not. (Describe all efforts to appeal to
             the highest level ofthe grievance process.)

                      Appeo..9 Pe process /5Ncri                        CoMple4-e.
                      No PALcw.gr




                                           8
     Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 13 of 17



      F.      If you did not file a grievance:

              1.     If there are any reasons why you did not file a grievance, state them here:




              2.      If you did not file a grievance but you did inform officials of your clairn, state
                      who you informed, when and how,and their response; if any:

                        Also in_Por                    Porrned Joso/)
                                                          ic? /c
                     Srn O A ks L. T Moore NLJP.Se. Com.)/e li/AisoAi
                     VerbAUy InforNic-1)
                                       ) iilE/rsresponse       JAsbAi


      G.      Please set forth any additional information that is relevant to the exhaustion of your
              administrative rernedies.

               inPormcn MArk cuiveo                      ARAZi'eri THE 51-/er/IF
             mie klea  Pep4r-imeAri-

             (Note: You play attach as exhibits to this complaint any documents related to the
             • eXhaustion ofyour administrative remedies.)

VIII. Previous Lawsuits

      The "three strikes rule bats a prisoner from bringing a civil action or an appeal in federal
      court without paying the filing fee if that prisoner has"on three or more prior occasions, while
      incarcerated or detained in any facility, brought an action or appeal in a court ofthe United
      States that was disrnissed on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under irnminent danger of serious
      physical injury." 28 U.S.C. § 1915(g).

      To the best of your knowledge, have you had a case dismissed based on this "three strikes
      rule'?

             0       Yes
              VC     No




                                                   9
Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 14 of 17



If so, state which court disrnissed your case, when this occurred, and attach a copy ofthe
order if possible.




A.     Have you filed other lawsuits in state or federal court dealing with the same facts
       involved in this action?

       D       Yes
       .51     No

B.     If your answer to A is yes, describe each lawsuit by answering questions 1 through 7
       below. (lfthere is more than one lawsuit, describe the additional lawsuits on another
       page, using the sameformat.)

       1.      Parties to the previous lawsuit

               Plaintiff(s)
               Defendant(s)

       2.      Court.(iffederal court, name the district; fstate court, name the county and
               State)



       3.      Docket or index,mimbet



       4.      Name of Judge assigned to your case



       5.      Approxirnate date of filing lawsuit



       6.     Is the case still pending?

               D      Yes
              0       No

              If no, give the approxirnate date of disposition.


                                           10
Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 15 of 17



      7.      What was the result ofthe case? (For example: Was the case dismissed? Was
             judgment entered in yourfavor? Was the case appealed?)




C.    Have you filed other lawsuits in state or federal court otherwise relating to the
      conditions of your imprisonment?

      0      Yes
      ts     No

D.    If your answer to C is yes, describe each lawsuit by answering questions 1 through 7
      below. (Ifthere is more than one lawsuit, describe the additional lawsuits on another
      page, using the sameformat.)

      1.     Parties to the previous lawsuit

             Plaintiff(s)
             Defendant(s)

      2.     Court (iffederal court, name the district; f
                                                        i state court, name the county and
             State)




      3.     Docket or index number



      4.     Name of Judge assigned to your case



      5.     Approximate date offiling lawsuit




      6.     Is the case still pending?

             0       Yes
             ❑       No


                                          11
      Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 16 of 17



                      If no, give the approximate date of disposition.

              7.       What was the result ofthe case? (For example: Was the case dismissed? Was
                      judgment entered in yourfavor? Was the case appealed?)




IX.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my
       knowledge,information, and belief that this complaint:(1)is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
       of litigation;(2)is supported by existing law or by a nonfrivolous argument for extending,
       modifying, or reversing existing law;(3)the factual contentions have evidentiary support or,
       if specifically so identified, will likely have evidentiary support after a reasonable opportunity
       for further investigation or discovery; and (4)the complaint otherwise complies with the
       requirements of Rule 11.

       A.     For Parties Without an Attorney

              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I understand that my failure to keep a current address
              on file with the Clerk's Office may result in the dismissal of my case.

              Date of signing: Fe.buAry   7,20E.
              Signature of Plaintiff        64orltdd 63oiacryn
              Printed Name of Plaintiff Ro"rA 2_0            icom
              Prison Identification #   /5 g
              Prison Address       Po us o Ar Co            y cJlai
                                 Dc3A-Ir‘o.r1                ALIAgANA                    L,     /
                                 City                        State                  .Zip Code
      B.      For Attorneys

              Date of signing:              ,20_.

              Signature of Attorney
              Printed Name of Attomey
              Bar Number
              Name of Law Firm


                                                  12
                        Case 1:19-cv-00116-ALB-CSC Document 1 Filed 02/11/19 Page 17 of 17




RorqPILÛ Mcom
                                                            MOITTGOMERY AL 3.5.)      "*"-w-,74.4                   .
                                                                                                             " tlemotte"
                                                                                                             ,

 gal Ei 1\1\1\11\1-
 1)34-hAn Pi t                                               138 FEB :2.1J-19
                                                                            - PM      .'
                                                                                   Lrou,
            )•      31030/
                                                                                        USA




                                                                                              Barn Swallow




                                                                                                mceoF cleo(
                                                                                        RDErAL.Cour-4- hotlk
                                                                                         401`14e. Ckorc1-1
                                                                                           MONTGO MER-))
                                                                                                       1
                                                                                                    -51P       (el



                                           i04-4 w= i

 LEGALMAiL
